United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3518
                                  ___________

United States of America,          *
                                   *
     Plaintiff - Appellee,         *
                                   *
     v.                            * Appeal from the United States
                                   * District Court for the
Johnny Woodson, also known as      * Eastern District of Arkansas.
Gun-T,                             *
                                   *      [UNPUBLISHED]
     Defendant - Appellant.        *
                              ___________

                             Submitted: May 14, 1999

                                 Filed: July 26, 1999
                                  ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Johnny Woodson was convicted of two drug trafficking offenses, conspiracy to
distribute cocaine base and distribution of cocaine base in violation of 21 U.S.C.
§§ 841(a)(1) and 846. He was sentenced to 360 months in prison on each count, the
sentences to run concurrently. Woodson appeals, arguing there was insufficient
evidence to convict him of the conspiracy count.
        Numerous witnesses testified they repeatedly purchased crack cocaine from
Woodson, often in distribution quantities. Michael Brown testified Woodson “would
usually front me the dope,” meaning “I pay him the money for the dope once I [re]sell
it,” and that Brown would “cook up” crack cocaine for Woodson. Larry Washington
testified that he distributed but never used crack cocaine, and that he made three
purchases totaling 19.5 ounces of crack cocaine from Woodson for resale. Reviewing
all the evidence in the light most favorable to the jury verdict, as we must, we conclude
the evidence amply supports Woodson’s conviction for conspiracy to distribute cocaine
base. See, e.g., United States v. Miller, 91 F.3d 1160, 1162 (8th Cir. 1996).

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-